Title: From George Washington to Samuel Holden Parsons, 27 June 1781
From: Washington, George
To: Parsons, Samuel Holden


                        sir

                            Head Quarters Peekskill 27th June 1781
                        
                        I have received your Favor of Yesterday—and am very sorry to observe its Contents—I can think of no Mode more
                            elegible, than to transmitt the Letter, with some Observations on the probable Consequences, to the State of
                            Connecticut—This Mode I shall pursue—and hope that the State, on further Consideration, will do all the Justice to their
                            Line, that they have a Right to expect. With much Regard & Esteem I am sir Your most Obedt servt
                        
                            Go: Washington
                        
                    